REQUESTED BY: Dear Senator:
This letter is in response to your inquiry of April 6, 1978, concerning whether or not there is a distinction between the concept of a memorialization of a congressional proposal of an amendment and a petition for the calling of a constitutional convention; and if so, whether that distinction would make a difference under Rule 4, Section 2 of the Rules of the Nebraska Unicameral.
By your inquiry, you are asking this office to construe the meaning and application of rules which have been adopted by the Nebraska Legislature and which are subject to that body's interpretation and usage. We would again point out that these rules may be altered as the majority of the Legislature deems appropriate pursuant to its authority to determine the rules of its proceedings, and our interpretation is therefore not binding.
The common and ordinary usage of the word memorialize, which we are assuming was intended in Rule 4, Section 2, should be employed unless otherwise indicated. Memorialize is defined in Webster's Dictionary as follows: To present a memorial to; petition. A memorial is a statement of facts which often accompanies a petition that something be done. Neither the word petition nor the word memorialize is restricted by definition to a specific action as you suggest in your letter. If the Legislature meant to propose such a usage, we do not find reference to it in the aforementioned rule, and consequently the common definition of the word should be utilized.
If the general usage of the referenced language is followed, then Rule 4, Section 2 is directly applicable to LB 152. Rule 4, Section 2 states in pertinent part: `. . . or memorialize the Congress for the purpose of proposing amendments to the U.S. Constitution, . . .' The use of memorialize in the aforementioned section can be synonymous with the word petition.
Rarely would the state simply present a statement of fact to Congress without requesting some action. LR 152 is requesting that a convention be called and not simply presenting a statement of fact. It would therefore appear that the definition most appropriate in this context is petition.
LR 152 petitions Congress to call a constitutional convention for the sole purpose of proposing an amendment to the Constitution of the United States. Consequently, it is our determination that LB 152 may properly fall within the scope of Rule 4, Section 2, if the Legislature so chooses.